DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 01/04/2021.
Claims 1-3, 13-16 and 18-20 have been amended; and claim 10 is canceled. Therefore, claims 1-9 and 11-20 are currently pending in this application.
Response to Amendment
3.	The amendments made to the current claims, along with the remark presented regarding the claims, are sufficient to overcome the rejections set forth in the previous office-action under sections §112(a), §112(b) and §112(d). Accordingly, the Office withdraws the above rejections.   
Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 

●	Claims 1, 4-7 and 13 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092.
Regarding claim 1, Mortimer teaches the following claimed limitations: a computer-implemented method comprising: providing first instructions to a user to perform an athletic movement comprising predefined criteria at a first location during a first time period ([0040], lines 1-7; [0061] lines 1-9; [0067] lines 1-3; FIG 4, labels ‘77’ and ‘71’: e.g. a system for providing a subject with motional training relating to one or more functional tasks or activities, and wherein the system comprises various components, including a screen that displays information to the subject—such as: informing the subject regarding a target area to which the subject is expected to move or perform a predetermined motion, instructing the subject to lean to the side; see  [0088], lines 14-16, etc. Thus, the system is providing first instructions to a user to perform an athletic movement comprising predefined criteria at a first location during a first time period); constructing a form profile, wherein the form profile comprises a plurality of data points generated by a first sensor during a performance of  the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a first location a body part of the user in combination with a time stamp ([0048]; [0049]; [0065] lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. one or more sensors are utilized to track the athletic movements implied above; and furthermore, as the subject performs a sequence of predefined motions relating to the functional task, the system gathers and stores various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., wherein the database is programed to contain subject data and such subject specific parameters. Given the above implementation, it is understood that the system records each position of one or more body parts of the subject with respect to one or more time intervals—such as: the positions of the subject’s back as the subject transits from a sitting position to a standing position, one or more position of the subject’s hand as the subject attempts to reach for an object, etc. Accordingly, the system already generates a form profile, wherein the form profile comprises a plurality of data points generated by a first sensor during a performance of  the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a first location a body part of the user in combination with a time stamp); comparing the form profile against a form profile template for the athletic movement; determining, based on the comparing, that the performance of the athletic movement by the user comprises an improper form; determining that the user has not completed a correction within an elapsed period of time; and adjusting, in response to the determining that the user has not completed the correction within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement ([0072]; [0087], lines 8-17; [0088]; [0089], lines 22-32: e.g. as the exemplary scenario mentioned above, the user is provided with an instruction regarding an action(s) that the user is required to perform [such as instructing the user to lean to the side and activate an actuator]; and wherein the system determines whether the action(s) that the user has performed complies with the requested action(s). The above already suggests that the system determines whether the user's performance comprises an improper form by comparing the user’s form profile against a first profile template for the athletic movement. The system already provides a set time threshold—such as 5-seconds—for the user to perform the required action; and this implicitly suggests the process of determining that the user bas not corrected the improper form within an elapsed period of time. Furthermore, when the user is unable to perform the requested action within the set time threshold, the system adapts the difficulty of the action(s)—such as moving the threshold for activation of the actuator closer to the user’s center of pressure [COP]; and wherein the system performs such adaptation automatically; see [0087], lines 12-17. Accordingly, when the user fails to complete the correction within an elapsed period of time, the system adjusts a first predefined criterion of the predefined criteria of the athletic movement; wherein the adjustment decreases a difficulty of the athletic movement). 
Mortimer does not explicitly describe displaying, based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form; and sending, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria.
The limitations “the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form” and “the second feedback indicating the adjusted first predefined criteria”, are directed to the content (e.g. the topic) of the feedback, which is nonfunctional descriptive matter.  
Nevertheless, regarding the process of sending/displaying feedbacks to the user, Mortimer already teaches an implementation that generates, via a display interface, one or more feedbacks to the user during one or more activities; such as a feedback that indicates to the user an area in which the user is expected to perform a predetermined motion, etc. ([0061]).


Mortimer further  teaches that the system provides feedback, at least to the therapist, when the user fails to properly perform an exercise within a threshold of time; and wherein the system further adjusts the difficulty of the exercise ([0088], lines 14-21; also see below the analysis presented under the section “Response to Arguments”).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mortimer’s system; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphic and/or textual feedbacks based on detected performance conditions (e.g. informing the user regarding the accuracy of the exercise that the user is performing, including a remedy if needed; informing the user regarding updates made to the exercise, etc.), in order to provide the user with such further information, so that the user would have a better chance to accurately perform the required action(s). 
Mortimer teaches the current claimed limitations as discussed above according to claim 1. Mortimer further teaches:
Regarding claim 4, wherein the plurality of data points are associated with intermittent times stamps over the first time period ([0065], lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. as already discussed with respect to claim 1, the system gathers and stores, as the subject performs a sequence of predefined motions relating to the functional task, various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., and wherein the database is programed to contain subject data and such subject specific parameters. Accordingly, the system already collects plurality of data points that are associated with intermittent times stamps over the first time period—such as 
the subject transits from a sitting position to a standing position, or as the subject attempts to reach to an object , etc. It is worth noting that claim 4 is merely specifying the attributes relating to the data points being collected). 
Regarding claims 5 and 6, Mortimer teaches the claimed limitations as discussed above according to claim 4.
Mortimer does not explicitly describe, wherein two data points, selected from the plurality of data points, are separated by at least 1 hour (per claim 5); and wherein two data points, selected from the plurality of data points, are separated by at least 12 hours (per claim 6).
However, given the type of functional task and/or sub-functional task that the user is required to perform ([0034]), it is understood that the user would engage in an activity that requires few seconds or minutes to a number of hours.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Mortimer’s system; for example, by incorporating an algorithm(s) that allows the system to collect sufficient data points for
one or more time intervals based on the type of task(s) that the user is required to perform (e.g. collecting a plurality of data points, wherein two data points are separated by: 30-minutes, an hour, two hours, etc.), in order to enable the system to accurately determine the performance of the user without significant error. 
Regarding claims 7 and 13, Mortimer teaches the claimed limitations as discussed above according to claim 1. Mortimer further teaches: 
Regarding claim 7, wherein the first sensor is worn by the user ([0044]; [0049]: e.g. the subject already wears one or more sensors—such as an inertial sensor—on the garment that the subject is wearing),
e.g. the system detects the performance of the subject regarding a task or sub-task based on one or more thresholds in the database, and thereby encourages the subject to accomplish the task or sub-task by providing one or more feedbacks to the subject. It is worth noting that the screen presents visual feedback that supplements the vibrotactile feedback that the subject is receiving; and therefore, the instruction is transmitted to the subject).
●	Claims 2 and 3 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in view of Geisner 2010/0281432. 
Regarding claim 2, Mortimer teaches the current claimed limitations as discussed above according to claim 1. 
Mortimer does not describe that the first feedback comprises a visual avatar of the user displaying the correction to the improper form.
However, Geisner discloses system that generates feedback to a user based on detected actions of the user regarding an athletic movement(s); wherein the system displays an avatar that demonstrates to the user the proper manner to perform the athletic movement ([0055] and [0056]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Mortimer in view of Geisner; for example, by incorporating an algorithm that allows the system to display, based on data gathered from the sensors (and/or data gathered from a camera incorporated to the system), one or more additional animations to the user (e.g. an avatar demonstrating the proper manner to lean or move when activating an actuator, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
Regarding claim 3, Mortimer in view of Geisner teaches the claimed limitations as discussed above per claim 2.
The limitation, “the first  predefined criterion is associated with the body part”, is already addressed above according to the discussion presented with respect to claim 1 (e.g. the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period).
●	Claims 8 and 9 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in views of Lanfermann 2009/0299232.
	Regarding claims 8 and 9, Mortimer teaches the claimed limitations as discussed above according to claim 1.
	Mortimer does not explicitly describe, the first sensor is remote from the user (per claim 8); and the first sensor comprises an image capture device (per claim 9).
	However, Lanfermann discloses a system that evaluates a user’s performance relating to a given exercise, and wherein the system implements a camera to detect at least one body part that the user is moving during the given exercise ([0035]; [0036]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Mortimer in view of Lanfermann; for example, by incorporating at least one remote sensor—such as a camera—for detecting the movements of one or more body parts of e.g. detected data obtained from the camera would be used to verify or correct the accuracy of the detected data obtained via the inertia sensor, etc.).  
●	Claims 11, 12 and 14-17 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in view of Lanfermann 2010/0036288.
Note that the secondary reference is hereinafter denoted as Lanfermann_2010 in order to distinguish it from the reference used for claims 8 and 9.
Regarding claim 11, Mortimer teaches the claimed limitations as discussed above per claim 1.
	Mortimer does not explicitly describe estimating, based on the performance, a muscle fatigue value.
	However, Lanfermann_2010 discloses a system that evaluates a user’s performance relating to a given exercise, and wherein the system implements a fatigue sensor for detecting whether the user is experiencing muscle fatigue during the given exercise ([0032] to [0035]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Mortimer in view of Lanfermann_2010; for example, by incorporating at least one fatigue sensor that the subject wears when performing the task(s); and wherein the system also incorporates an algorithm(s) to further evaluate—based on the above fatigue sensor—whether the subject is experiencing a muscular fatigue; and thereby  
	Regarding claim 12, Mortimer in view of Lanfermann_2010 teaches the claimed limitations as discussed above per claim 11.
	The limitation, “wherein based upon a determination that the muscle fatigue value exceeded a threshold, determining second instructions to provide the user to promote muscle regeneration”, is already addressed above according to the discussion presented with respect  to claim 11.
	Particularly, the modified system evaluates—based on the fatigue sensor—whether the subject is experiencing a muscular fatigue; and wherein the system provides one or more notifications to the subject—such as: notifying the subject to stop the current task, or notifying the subject to switch to an easier task, etc., when it detects that the fatigue level is high, etc., so that that the subject’s health and/or level of comfort is maintained.  
Regarding claim 14, Mortimer teaches the following claimed limitations: a  system comprising: a sensor; a computing device configured to: provide instructions to a user to perform an athletic movement comprising predefined criteria at a first location during a first time period ([0040] lines 1-7; [0061] lines 1-9; [0067] lines 1-3; FIG 4, labels ‘77’ and ‘71’: e.g. a system for providing a subject with motional training relating to one or more functional tasks or activities; and wherein the system comprises various components, including a screen that displays information to the subject—such as: informing the subject 
regarding a target area in which the subject is expected to move or perform a predetermined motion, instructing the subject to lean to the side; see [0088], lines 14-16], etc. Thus the system provides a first instruction provided to the subject to perform an athletic movement comprising predefined criteria at a first location during a first time period); construct a first form profile, wherein the first form profile comprises a plurality of data points generated by the first sensor during a performance of the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a location of a body part of the user in combination with a time stamp ([0048]; [0049]; [0065] lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. one or more sensors are utilized to track the athletic movements implied above; and furthermore, as the subject performs a sequence of predefined motions relating to the functional task, the system gathers and stores various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., wherein the database is programed to contain subject data and such subject specific parameters. Given the above implementation, it is understood that the system records each position of one or more body parts of the subject with respect to one or more time intervals—such as: the positions of the subject’s back as the subject transits from a sitting position to a standing position, one or more position of the subject’s hand as the subject attempts to reach for an object, etc.); compare the first form profile against a form profile template for the athletic movement; determine, based on the comparing, that the performance of the athletic movement by the user comprises an improper form; determine that the user has not completed a correction within an elapsed period of time; and adjust, in response to the determining that the user has not completed the correction within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement ([0072]; [0087] lines 8-17;  e.g. as the exemplary scenario mentioned above, the user is provided with an instruction regarding an action(s) that the user is required to perform [such as instructing the user to lean to the side and activate an actuator]; and wherein the system determines whether the action(s) that the user has performed complies with the requested action(s). The above already suggests that the system determines whether the user's performance comprises an improper form by comparing the user’s form profile against a first profile template for the athletic movement. It is also worth noting that the system already provides a set time threshold—such as 5-seconds—for the user to perform the required action. Thus, the system already determines whether the user bas not completed the correction within an elapsed period of time. Furthermore, when the user is unable to perform the requested action within the set time threshold, the system adapts the difficulty of the action(s)—such as moving the threshold for activation of the actuator closer to the user’s center of pressure [COP]; and wherein such adaptation is performed automatically; see [0087], lines 12-17. Accordingly, when the user fails to complete the correction within an elapsed period of time, the system adjusts a first predefined criterion of the predefined criteria of the athletic movement; wherein the adjustment decreases a difficulty of the athletic movement).  
Mortimer does not explicitly describe display, based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating a body part of the user that is outside a compliance zone and a correction to the improper form; and send, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria.


“the first feedback indicating a body part of the user that is outside a compliance zone and a correction to the improper form” and “the second feedback indicating the adjusted first predefined criteria”, are directed to the content (e.g. the topic) of the feedback, which is nonfunctional descriptive matter.  
Nevertheless, regarding the process of displaying/sending feedbacks to the user, Mortimer already teaches an implementation that generates, via a display interface, one or more feedbacks to the user during one or more activities; such as a feedback that indicates to the user an area in which the user is expected to perform a predetermined motion, etc. ([0061]).
Mortimer further  teaches that the system provides feedback, at least to the therapist, when the user fails to properly perform an exercise within a threshold of time; and wherein the system further adjusts the difficulty of the exercise ([0088], lines 14-21; also see below the analysis presented under the section “Response to Arguments”).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mortimer’s system; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphic and/or textual feedbacks based on detected performance conditions (e.g. informing the user regarding the accuracy of the exercise that the user is performing, including a remedy if needed; informing the user regarding updates made to the exercise, etc.), in order to provide the user with such further information, so that the user would have a better chance to accurately perform the required action(s). 
Mortimer also does not explicitly describe, estimating with a processor a muscle fatigue value based upon, at least in part, the user's performance at the first location during the first time period and the second time period. 
Lanfermann_2010 discloses a system that evaluates a user’s performance relating to a given exercise, and wherein the system implements a fatigue sensor for detecting whether the user is experiencing muscle fatigue during the given exercise ([0032] to [0035]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Mortimer in view of Lanfermann_2010; for example, by incorporating at least one fatigue sensor that the subject wears when performing the task(s); and wherein the system also incorporates an algorithm(s) to further evaluate—based on the above fatigue sensor—whether the subject is experiencing a muscular fatigue; and thereby the system generates one or more notifications to the subject when the detected fatigue level is high; such as: notifying the subject to stop the current task, or notifying the subject to switch to an easier task, etc., so that that the subject’s health and/or level of comfort is maintained.  
Regarding claim 15, Mortimer in view of Lanfermann_2010 teaches the claimed limitations as discussed above per claim 14.
Regarding the limitation, “the first feedback comprises  a visual avatar of the user displaying the correction to the improper form”,  Lanfermann_2010 already describes that the system recognizes an improper limb movement based on data detected regarding the user’s limb movement, and thereby the system displays one or more visual feedbacks to the user, including image sequence regarding the desired motion of the limb ([030] lines 1-15 and [0047]).
Mortimer in view of Lanfermann_2010; for example, by incorporating an algorithm that allows the system to display, based on detected performance of the user,  one or more additional sequence of images to the user (e.g. an avatar demonstrating the proper manner to lean or move when activating an actuator, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
Regarding claim 16, Mortimer in view of Lanfermann_2010 teaches the claimed limitations as discussed above per claim 15.
The limitation, “the first  predefined criterion is associated with the body part”, is already addressed above according to the discussion presented with respect to claim 1 (e.g. the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period).
Regarding claim 17, Mortimer in view of Lanfermann_2010 teaches the claimed limitations as discussed above per claim 14.
Regarding claim 17, wherein the plurality of data points are associated with intermittent times stamps over the first time period ([0065], lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. similar to the discussion of claim 14, the system gathers and stores, as the subject performs a sequence of predefined motions relating to the functional task, various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., and wherein the database is programed to contain subject data and such subject specific parameters. Accordingly, the system already collects plurality of data points that are associated with intermittent times stamps over the first time period—such as the subject transits from a sitting position to a standing position, or as the subject attempts to reach to an object , etc. It is worth noting that claim 17 is merely specifying the attributes relating to the data points being collected).  
●	Claims 18-20 are rejected under 35 U.S.C.103(a) as being unpatentable over Stirling 7,602,301 in views of Mortimer 2009/0062092. 
Regarding claim 18, Stirling teaches the following claimed limitations: a  device configured to be worn on an appendage of a user comprising: a processor; a sensor; and a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least (col.9, lines 48-67; col.10, lines 26-39 and col.11, lines 22-24: e.g. a system for evaluating one or more physical acts that a user is performing—such as one or more physical acts relating to sport or therapy; wherein the system involves one or more sensors and a portable computing device—such as a cellphone, which are attached to a garment or accessory that the user is wearing): providing first instructions to the user to perform an athletic movement comprising predefined criteria at a first location during a first time period; constructing a form profile, wherein the form profile comprises a plurality of data points generated during a performance of the athletic movement by the user, and wherein a selected data point, from the plurality of data points, comprises a location of a body part of the user in combination with a time stamp (col.11, lines 32-48; col.12, lines 5-42: and col.13, lines 22-25: e.g. the system already communicates with one or more devices, and thereby allows the user to receive one or more instructions; such as a trainer/therapist providing information to the user, including providing virtual assessment to the user regarding the user’s movements, etc. The above suggests the process of providing first instructions to the user, thereby instructing the user to perform an athletic movement comprising predefined criteria at a first location during a first time period. Furthermore, as the user is performing one or more physical acts, the system generates—based on the data gathered from the sensors—“performance fingerprint” relating to the user. It is worth noting that the “performance fingerprint” typically involves time stamp data [see col.9, lines 16-31]. Accordingly, such processing of generating “performance fingerprint” of the user suggests the process of constructing a form profile, wherein the form profile comprises a plurality of data points generated during a performance of the athletic movement by the user); comparing the form profile against a form profile template for the athletic movement; determining, based on the comparing that the performance of the athletic movement by user comprises an improper form; displaying, on a display screen and based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating a body part of the user is outside a compliance zone and a correction to the improper form (col.12, lines 45-65; col.13, lines 33-36: e.g. the system already stores performance attributes relating to one or more users, such as performance attributes of professionals. It is also worth noting that the stored data involves one or more physical acts generated based on data gathered from each professional [col.11, lines 12-22]; and this suggests the form profile template for the athletic movement. Thus, the system determines, by comparing the user’s form profile against the above form profile template, whether the user’s performance comprises an improper form. In addition, based on detected data relating to one or more physical acts of the user, the system provides feedback to the user—such as a feedback relating to desirable adjustment in stance or body position. This suggests the process of transmitting a first feedback to the user, wherein the first feedback indicating a body part of the user is outside a compliance zone and a correction to the improper form. Note that the limitation. “the first feedback indicating that the a body part of the user is outside a compliance zone and a correction to the improper form”, is directed to the content (e.g. topic) of the feedback, which is nonfunctional descriptive matter). 
Stirling  does not explicitly describe adjusting, in response to the determining that the user has not corrected the location of the body part within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement. 
However, Mortimer discloses a system for training one or more motions to a user; and wherein the system, responsive to determining that the user is failing or unable to perform a physical task within the a set time period, the system adjusts the difficulty level of the physical task, including reducing its difficulty level (see [0087], lines 12-17; [0088], lines 14-22). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Stirling in view of Mortimer; for example, by incorporating an algorithm(s) that allows the system to determine, based on the data gathered from the sensors, whether the user has performed the requested physical act within a set period of time; and wherein, 
when the user fails or unable to perform the requested physical act within the set period of time, the system (or the trainer/therapist monitoring the user) generates to the user a new request that is easier than the first request, in order to help the user to easily  develop the techniques required to achieve complex or difficult physical acts, etc., so that the user would have a better chance to improve his/her skills without losing hope.  

Stirling does not  explicitly describe the system “sends, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria”, Stirling already teaches the system provides various types of feedbacks to the user, as the user is performing exercises (col.13, lines 33-36)  
It is also worth noting that the specific content of the feedback currently claimed, “the second feedback indicating the adjusted first predefined criteria”, is merely nonfunctional descriptive matter. 
Furthermore, Mortimer also teaches the process of providing one or more feedbacks to the user, based on data detected regarding one or more exercise activities ([0061], [0088]; also see below the analysis presented under the section “Response to Arguments”).  
Accordingly, given the teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stirling’s system; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphic and/or textual feedbacks based on detected performance conditions (e.g. informing the user regarding the accuracy of the exercise that the user is performing, including a remedy if needed; informing the user regarding updates made to the exercise, etc.), in order to provide the user with such further information, so that the user would have a better chance to accurately perform the required action(s).  
	Regarding claim 19, Stirling in view of Mortimer teaches the claimed limitations as discussed above per claim 18.


Stirling does not explicitly describe that the first feedback comprises a visual avatar of the user displaying the correction to the improper form, Stirling already describes an implementation wherein the system displays animations to the user regarding athletic movement (col.11, lines 12-22).
	It is also worth noting that Stirling already determines whether the user is incorrectly performing the athletic movement; wherein the system displays to the user a human profile, which is an image representative of a human; and thereby the system displays visual information to the user in order to help the user correct his/her movement (col.22, lines 51-57; and col.23 lines 1-21).   	
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stirling’s system; for example, by incorporating an algorithm that allows the system to display, based on detected performance of the user, one or more additional animations to the user (e.g. animation of the user—or a coach—demonstrating the proper stance or body position to play golf, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
	Regarding claim 20, Stirling in view of Mortimer teaches the claimed limitations as discussed above per claim 19. The limitation, “the first predefined criterion is associated with the body part”, is already addressed above according to the modification discussed per claim 18 (e.g. the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period). 
Response to Arguments.
5.	Applicant’s arguments have been fully considered (the arguments filed on 01/04/2021). However, the arguments are not persuasive. 
Applicant argues, 
Claims 1-7 and 13 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent Application Publication No. 2009/0062092, hereinafter "Mortimer." . . .
Applicant respectfully requ ests reconsideration and withdrawal of these rejections in view of the remarks below . . . 
The Office first concedes that Mortimer fails to teach both of the above-recited features. See, Office Action at 11. 
The Office then contends: 
The limitations “the first feedback indicating a body part of the user that is outside a compliance zone and a correction to the improper form” and “the second feedback indicating the adjusted first predefined criteria”, are directed to the content (e.g. topic) of the feedback, which is nonfunctional descriptive matter.  
See, Office Action at 11. Applicant respectfully disagrees. "Nonfunctional descriptive material" includes but is not limited to music, literary works, and a compilation or mere arrangement of data. See, MPEP §2106.01. USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art . . . Applicant submits that the features of claim 1 are not nonfunctional descriptive material because they are not "music, literary works, and a compilation or mere arrangement of data." 
The Office concedes that Mortimer does not explicitly disclose the claimed "feedback" features but proceeds to claim that such a feature is obvious in view of Mortimer's teaching . . .  See, Office Action at 11. But that Mortimer provides a general teaching of providing visual feedback to the user is insufficient, because the claim recites more than just providing feedback. The claimed "first feedback" "indicat[es] that a body part of the user that is outside a compliance zone and a correction to the improper form." There is no evidence that Mortimer teaches any such feature. 
	
 	However, the Office disagrees with the above arguments at least for the following reasons:
Firstly, Applicant appears to misconstrue part of the limitations directed to nonfunctional descriptive matter. For instance, while referring to claim 1, Applicant asserts that “the features of claim 1 are not nonfunctional descriptive material because they are not ‘music, literary works, and a compilation or mere arrangement of data.’” 
“the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form” and “the second feedback indicating the adjusted first predefined criteria”, as nonfunctional descriptive matter. This is because the above limitations are merely describing the content of the feedback (message); and therefore, they are neither functional nor structural limitations. Of course, Applicant has not demonstrated whether the limitations above involve structural and/or functional elements. Consequently, Applicant’s arguments are not persuasive.    
Secondly, Mortimer does teach the process of generating feedback; such as a feedback that indicates to the user the activity required to be performed (see [0061]); and also a feedback—such as an alert—to the therapist of the user ([0088] lines 16-21).
Accordingly, given such teaching, the artisan (one of ordinary skill in the art) would be motivated to modify Mortimer’s system to achieve the advantage discussed in the analysis. For instance, the artisan would be motivated to modify Mortimer’s system by incorporating an algorithm(s) that provides the user with one or more additional graphic and/or textual feedbacks based on detected performance conditions (e.g. informing the user regarding the accuracy of the exercise that the user is performing, including a remedy if needed; informing the user regarding updates made to the exercise, etc.), in order to provide the user with such further information, so that the user would have a better chance to accurately perform the required action(s).

Applicant further argues, 
The claimed "second feedback" is sent "based on the adjusting [a first predefined criterion of the predefined criteria of the athletic movement]," and the second feedback indicates "the adjusted first predefined criteria." . . . But there is no evidence that Mortimer's alleged second feedback is generated "when the subject fails to correctly perform a required exercise within a set time period." 
Moreover, any automatic adjustment in Mortimer is performed "to challenge the subjects to achieve new skill levels when the subject has mastered a certain tasks." See, Mortimer at [0038]. In contrast, the claimed "first predefined criterion" of the claimed "second feedback" is adjusted "in response to the determining that the user has not completed the correction within the elapsed period of time."
Independent Claim 18 . . .
Regarding the claimed "first feedback" feature, the Office cites to Stirling at 12:45-65 and 13 :33-36 . . . Stirling at 13 :33-36. But a teaching limited to feedback related to "desirable adjustments in stance, form, body position" is clearly distinct from "the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form," as recited in claim 1 . . . As discussed above with respect to claim 1, the specific content of the second feedback is not nonfunctional descriptive material. And even assuming that Mortimer teaches providing feedback to the user, Mortimer does not teach or suggest the claimed "second feedback" features, as discussed above with reference to claim 1 . . . 
Independent claim 14, while different in scope, recites features similar to those discussed above with respect to claim 1 and similarly distinguishes over Mortimer . . . The claimed "first feedback" "comprises a visual avatar of the user displaying a correction to the improper form." There is no evidence that Mortimer teaches any such feature.

However, the Office again disagrees with the above arguments at least for the following reasons:
Firstly, Applicant’s assessments directed to Mortimer are inaccurate. For instance, Applicant asserts that “there is no evidence that Mortimer's alleged second feedback is generated ‘when the subject fails to correctly perform a required exercise within a set time period.’”
Mortimer does suggest the process of generating feedback when the subject fails to correctly perform a required exercise within a set period of time (see [0088] lines 14-27, emphasis added),
“. . . The subject is instructed, for example, to lean to the side and activate a corresponding vibrotactile actuator in step 264. If the subject fails to comply or is unable to reach the threshold to activate the particular actuator within a time threshold 254, e.g., approximately about 5 seconds, the system may alert the therapist and move the threshold for activation closer to the COP. The time threshold may be normalized for subject age and ability. If the subject is able to activate the particular actuator, however, the subject is then instructed to move and activate another actuator in step 255. Each subsequent activation of a particular vibrotactile actuator should also be activated within a similar time threshold 256, to that set during the initial movement test 254 . . .”
As quite evident from the above excerpt, the subject is first instructed to perform a given exercise; such as instructing the subject to lean and activate a given actuator. Accordingly, when the subject fails to comply or unable to reach the threshold to activate the actuator within a time threshold (e.g. 5 seconds), the system generates feedback—such an alert—to the therapist. It is worth noting that no alert would be generated if the subject performs the requested exercise with the set time threshold. In that case, the subject is instructed “to move and activate another actuator”. Accordingly, there is sufficient evidence, which indicates that the feedback is generated “when the subject fails to correctly perform a required exercise within a set time period”. Applicant has not challenged the above teaching. Consequently, Applicant’s arguments are again not persuasive.   
Mortimer applies is not limited merely to challenge the subject “to achieve new skill levels when the subject has mastered a certain tasks”. In contrast, Mortimer also makes adjustments regarding the same task that the user is performing.   the  fact, the excerpt identified above already indicates a scenario where the system reduces the difficultly level of the exercise due to the subject’s inability to perform the exercise within the set time threshold (“If the subject fails to comply or is unable to reach the threshold to activate the particular actuator within a time threshold 254, e.g., approximately about 5 seconds, the system may alert the therapist and move the threshold for activation closer to the COP”). Thus, the act of moving the threshold for activation closer to the COP (center of pressure) indicates the adjustment done to lower the difficulty level of the athletic movement. Of course, given the modification discussed above regarding the process of generating feedback, the modified system of Mortimer further provides feedback (information) to the user regarding the adjustment made.  
The above observation demonstrates that Applicant’s assertions directed to Mortimer are certainly not persuasive. 
Secondly, Applicant’s arguments directed to claim 18 are also not persuasive. Particularly, while failing to identify a missing structural and/or functional element, Applicant is relying on nonfunctional descriptive matter to show a patentable distinction. For instance, regarding the teaching of Stirling (col.12, lines 45-65 and col.13, lines 33-36), Applicant asserts that the teaching is “limited to feedback related to ‘desirable adjustments in stance, form, body position’ is clearly distinct from "the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form,’ as recited” 
the content of the feedback (“the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form”) is still directed to nonfunctional descriptive matter since the content (e.g. the topic of the message) does not have any structural and/or functional element. Consequently, Applicant’s arguments are again not persuasive. 
Regarding claims 14 and 18, Applicant has also repeated the same issue raised with respect to claim 1 (see pages 13 and 14 of Applicant’s arguments). Accordingly, the discussion presented above with respect to claim 1 also applies to the arguments presented with respect to each of claims 14 and 18.
Applicant also asserts that Mortimer does not suggest the newly added limitation per claims 2, 15 and 19 (i.e. “the first feedback comprises a visual avatar of the user displaying the correction to the improper form”). However, an additional reference is already incorporated to address the above limitation, as applied to claim 2. 
Furthermore, given the teaching of Lanfermann_2010 regarding the process of displaying sequence of images that illustrate the desired limb movement, Mortimer’s  system is further modified to address the newly added limitation per claim 15 (see the discussion above under section §103). Similarly, given the teaching of Stirling regarding the process of displaying animations regarding the performance of the user/coach, Stirling is further modified to address the newly added limitation per claim 19 (see the discussion above under section §103). Consequently, Applicant’s arguments directed to claims 2, 15 and 19 are now moot in view of the new ground of rejection. 

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715